              Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 1 of 7



1    Michael Kanovitz (pro hac vice)
     Scott R. Drury (pro hac vice)
2
     LOEVY & LOEVY
3    311 N. Aberdeen, 3rd Floor
     Chicago, Illinois 60607
4    (312) 253-5900 (phone)
     (312) 243-5902 (facsimile)
5
     mike@loevy.com
6    drury@loevy.com

7    Marci Lerner Miller (SBN 162790)
     Christina N. Hoffman (SBN 161932)
8
     MILLER ADVOCACY GROUP PC
9    1303 Avocado Ave., Suite 230
     Newport Beach, CA 92660
10   (949) 706-9734 (phone)
     (949) 266-8069 (facsimile)
11
     marci@milleradvocacy.com
12
     Attorneys for Plaintiff Todd Hurvitz and the proposed classes in Hurvitz v. Facebook and
13   LinkedIn Corporation, No. 5:20-cv-03258-LHK
14                              UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN JOSE DIVISION
17

18

19   IN RE ZOOM VIDEO COMMUNICATIONS,                   Master File No. 5:20-cv-02155-LHK
     INC. PRIVACY LITIGATION
20                                                      APPLICATION OF MICHAEL
     This Document Relates To: All Actions              KANOVITZ AND SCOTT R. DRURY
21
                                                        FOR INTERIM CLASS COUNSEL FOR
22                                                      THE PUTATIVE WIRETAP CLASSES
                                                        AND MARCI MILLER AS LIAISON
23                                                      COUNSEL FOR THE PUTATIVE
24                                                      WIRETAP CLASSES

25

26

27

28


      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER FOR LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                  Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 2 of 7



1              Of the plaintiffs in the sixteen consolidated cases, only Plaintiff Todd Hurvitz has
2
     asserted claims against Facebook and LinkedIn Corporation (the “Wiretap Defendants”) on
3
     behalf of putative class members injured by the Wiretap Defendants’ conduct (the “Wiretap
4
     Classes”). Pursuant to Fed. R. Civ. P. 23(g) and the Court’s May 28, 2020 Order (Dkt. 62),
5

6    Michael Kanovitz and Scott R. Drury of Loevy & Loevy (the “Firm” or “Loevy”) respectfully

7    submit this application for appointment as interim class counsel for the Wiretap Classes.
8
     I.        Procedural History and Background Facts
9
               In spring 2020, news broke that the Wiretap Defendants obtained electronic
10
     communications between Zoom Video Communications, Inc. (“Zoom”) and its users, among
11

12   other Zoom privacy issues, resulting in fifteen privacy lawsuits being filed against Zoom on

13   behalf of putative classes of Zoom users (the “Zoom Cases”). See, e.g., Cullen Dkt. 1. Shortly
14
     after the first Zoom Case was filed, Plaintiff Hurvitz filed the first lawsuit against the Wiretap
15
     Defendants and Zoom. Hurvitz Dkt. 1. Hurvitz remains the only plaintiff to assert claims against
16
     the Wiretap Defendants.
17

18             Hurvitz has since voluntarily dismissed Zoom and amended his complaint (the

19   “Amended Complaint”), which now alleges the Wiretap Defendants violated the federal Wiretap
20
     and Stored Communications Acts and asserts various common law and California constitutional
21
     and statutory claims. 1 Hurvitz Dkt. 39-40. Before amending the complaint, Applicants consulted
22

23

24
     1
       In an order transferring Hurvitz to this District, a court in the Central District of California referred to
     Hurvitz’s dismissal of Zoom as a “transparent attempt” to avoid transfer. Hurvitz Dkt. 41. Applicants
25   respectfully disagree with that accusation, as all three defendants were headquartered in the Northern
     District of California. See id. Hurvitz filed the Amended Complaint, pursuant to Fed. R. Civ. P. 15,
26   twenty-one days after service on Facebook, to include expanded claims against the Wiretap Defendants
     and keep the claims out of a potential and lengthy arbitration dispute with Zoom. In continuing to develop
27
     the case against the Wiretap Defendants, Applicants determined that the Wiretap Defendants’ misconduct
28   extended far beyond Zoom. See supra. Thus, the Zoom connection became happenstance for uncovering
     the Wiretap Classes’ claims, not a driver of the litigation.
          APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
         THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                              CASE NO. 5:20-CV-02155
                                                          -1-
              Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 3 of 7



1    with a computer scientist regarding, inter alia, the ways in which the Wiretap Defendants could
2
     covertly intercept electronic communications of users of online services via software
3
     development kits (“SDKs”) and application programming interfaces (“APIs”). Further,
4
     Applicants’ work included analysis of Facebook’s developer tools to be able to allege a fulsome
5

6    picture of how online services incorporated Facebook SDKs into their platforms.

7    II.    Applicants Are Eminently Qualified to Represent the Wiretap Classes.
8
            Unlike the Zoom Cases, the Amended Complaint: (a) alleges that online services, like
9
     Zoom, are victims of – not collaborators in – the Wiretap Defendants’ conduct; and (b) asserts
10
     claims on behalf of expansive putative classes encompassing those who utilized any of more than
11

12   100,000 online services that integrated the SDKs or API at issue. See Dkt. 39. Because of the

13   Wiretap Classes’ unique interests, the Court should appoint interim class counsel focused on
14
     their issues. See In re: CRT Litig., 2017 WL 2024957, at *1 (N.D. Cal. May 9, 2008) (appointing
15
     separate interim class counsel to represent separate classes); Manual for Complex Litig. § 10.224
16
     (4th ed. 2004) (committee of counsel may be needed to represent diverse interests), § 10.221.
17

18   Applicants have already performed significant work on behalf of the Wiretap Classes. See infra.

19   In contrast, none of the approximately 50 lawyers for plaintiffs in the Zoom Cases has asserted
20
     any claims against the Wiretap Defendants, and any effort to do so, would be redundant and
21
     result in a corresponding needless increase in attorneys’ fees. The Court should appoint
22
     Applicants as interim class counsel for the Wiretap Classes.
23

24          A.      Applicants Have Performed Significant Work in Identifying and
                    Investigating the Claims Alleged in the Amended Complaint and Have a
25                  Solid Understanding of the Law.
26
            The 20-count, 312 paragraph Amended Complaint was the culmination of Applicants’
27
     thorough investigation of the claims at issue, see infra, and solid understanding of the law. Based
28
      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                                                    -2-
               Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 4 of 7



1    on Applicants’ work, the Wiretap Classes expanded from Zoom users to users of over 100,000
2
     online services, and the Amended Complaint embraced potentially exponentially more violations
3
     and damages. Applicants will continue to zealously pursue this case going forward and their
4
     understanding of the law will benefit the Wiretap Classes at every stage of the litigation.
5

6           B.      Applicants and the Firm Have Vast and Unique Experience Litigating
                    Federal Cases, Including Class Actions.
7
            Loevy has recovered nearly $200 million for classes, including a $56-$76 million TCPA
8

9    settlement (largest in history); $107 million in civil rights/insurance coverage settlements; and a

10   $16.5 million civil rights settlement. Loevy’s class action experience is unique in that the Firm
11
     has tried class actions to verdict. The firm’s work also has received high judicial praise. See
12
     Flood v. Dominguez, No. 08-cv-153 (N.D. Ind. Dec. 14, 2012) (“class counsel [from
13
     Loevy]…are highly experienced, highly respected and have done an outstanding job in the face
14

15   of a very strong opposition.”); Aranda v. Caribbean Cruise Line, Inc., 2017 WL 1369741, at *9

16   (N.D. Ill. Apr. 10, 2017) (noting the Firm’s expertise in conducting class action trials and stating
17
     “that counsel provided exceptional representation for the class and produced high-value output”)
18
     (internal quotation omitted).
19
            Michael Kanovitz, a firm partner, successfully led one of the class action trial teams
20

21   described above and has a long history of class action work. A federal judge has described Mr.

22   Kanovitz’s “written, oral, and trial advocacy skills” as “top-notch,” and the Firm’s written work
23
     as “rival[ing] that of any law firm in Chicago.” Jimenez v. City of Chicago, 2012 WL 5512266,
24
     at *2-3 (N.D. Ill. Nov. 14, 2012); see also Awalt v. Marketti, 2018 WL 2332072, at *3 (N.D. Ill.
25
     May 23, 2018) (Mr. Kanovitz is “considered to be in the top tier of civil rights trial attorneys in
26

27   the Chicago area”). See Exhibit A (Firm Resume).

28
      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                                                     -3-
               Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 5 of 7



1           Scott R. Drury leads the Firm’s Data Privacy and Cyber-Intelligence Group (“Privacy
2
     Group”) and represents plaintiffs in numerous cutting edge putative privacy class actions. He is a
3
     former Assistant U.S. Attorney and an experienced federal trial lawyer with a depth experience
4
     litigating cases with massive amounts of paper and electronic documents and large numbers of
5

6    witnesses. After a lengthy public corruption trial first chaired by Mr. Drury, a jury foreperson

7    wrote: “[t]he general consensus [of the jury] was that Scott was an outstanding example of how
8
     we want our Government represented.” As a former Illinois State Representative, Mr. Drury has
9
     unmatched experience in the privacy field, having written and passed privacy legislation and
10
     served on the Cybersecurity, Data Analytics and IT Committee. Mr. Drury is an adjunct
11

12   professor at the Northwestern Pritzker School of Law where he teaches trial advocacy. See Ex.

13   A.
14
            Marci Miller seeks appointment as liaison counsel. She is the founder of Miller Advocacy
15
     Group, a firm comprised of parents of children with disabilities. Ms. Miller graduated cum laude
16
     from New York University School of Law and currently is counsel for putative class members in
17

18   Bloom v. ACT, Inc., No. 2:18-cv-06749-GW-KS (C.D. Cal.), regarding the improper

19   dissemination of disabled students’ data, and Smith v. Regents of the University of California,
20
     No.RG 19046222 (Alameda Cty. Sup. Ct.) regarding the discriminatory use of standardized tests
21
     in college admissions. Prior to starting her own firm, Ms. Miller practiced law at Gibson Dunn &
22
     Crutcher LLP and Pillsbury Winthrop Shaw and Pittman LLP. Her experience and dedication to
23

24   her clients will further benefit the Wiretap Classes.

25          C.      Applicants and the Firm Have Committed and Will Continue to Commit
                    Substantial Resources to Representing the Wiretap Classes.
26

27          The Firm routinely litigates complex federal matters which it self-funds and will do in

28   this matter. While the Firm has leanly staffed this matter with three attorneys, including
      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                                                     -4-
               Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 6 of 7



1    Applicants, it has over 40 full-time lawyers and a dedicated staff – including in-house
2
     investigators – who can assist as needed. As discussed above, Applicants already have worked
3
     with a consulting expert and intend to continue do so. Applicants and the Firm keep track of their
4
     time as a matter of course and frequently submit their proposed fees to federal courts for
5

6    approval. Firm lawyers understand the importance of working efficiently and keeping detailed

7    billing records.
8
            D.      Other Considerations Demonstrate Applicants’ Qualifications.
9
            Applicants are committed to prioritizing the interests of the Wiretap Classes. As a civil
10
     rights law firm, Loevy stresses the importance of putting the clients’ needs and interests first.
11

12   That level of dedication transfers to the Firm’s class action work.

13   Moreover, the Firm is committed to diversity and offering young lawyers the opportunity to
14
     perform substantive work in important matters.
15
            Applicants are also committed to working cooperatively with co-counsel and opposing
16
     counsel. Upon filing the case, Mr. Drury reached out to counsel with existing Zoom Cases.
17

18   Because of the Wiretap Classes’ unique and dissimilar interests, Mr. Drury proposed the

19   formation of a working group to bridge the divide. Counsel for the other plaintiffs were not ready
20
     to embrace that proposal at that time. As such, Class Counsel proceeded to pursue the Wiretap
21
     Classes’ interests, including amending the complaint and negotiating a speedy answer/responsive
22
     pleading date. Applicants remain committed to zealously advocating on behalf of the Wiretap
23

24   Classes, while working cooperatively with others.

25   IV.    CONCLUSION
26
            For the foregoing reasons, the Court should appoint Michael Kanovitz and Scott R. Drury
27
     of Loevy & Loevy as interim class counsel for the Wiretap Classes.
28
      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                                                     -5-
              Case 5:20-cv-02155-LHK Document 77 Filed 06/04/20 Page 7 of 7



1    Dated: June 4, 2020                  /s/ Scott R. Drury
2
                                          Attorneys for Todd Hurvitz and the Proposed Classes
3
                                          Michael Kanovitz (pro hac vice)
4                                         Scott R. Drury (pro hac vice)
                                          LOEVY & LOEVY
5
                                          311 N. Aberdeen, 3rd Floor
6                                         Chicago, Illinois 60607
                                          (312) 253-5900 (phone)
7                                         (312) 243-5902 (facsimile)
                                          drury@loevy.com
8
                                          mike@loevy.com
9
                                          Marci Lerner Miller (SBN 162790)
10                                        MILLER ADVOCACY GROUP PC
                                          1303 Avocado Ave., Suite 230
11
                                          Newport Beach, CA 92660
12                                        (949) 706-9734 (phone)
                                          (949) 266-8069 (facsimile)
13                                        marci@milleradvocacy.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      APPLICATION FOR APPOINTMENT OF MICHAEL KANOVITZ AND SCOTT R. DRURY AS INTERIM CLASS COUNSEL FOR
     THE PUTATIVE WIRETAP CLASSES AND MARCI MILLER AS LIAISON COUNSEL FOR THE PUTATIVE WIRETAP CLASSES
                                          CASE NO. 5:20-CV-02155
                                                   -6-
